Allowable Subject Matter
1. 	Claims 1-20 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Linstadt, US Pat No. 9,268,632, teaches when the memory device receives a read command to read the data having no previous errors at the addressed page, a method 700 illustrated by the steps in flowchart FIG. 7A are set into motion. The method includes first reading one or more error history valid tag (EHVT) bits for the addressed wordline, at step 702. This step checks to see whether any existing error bits have been programmed into the error history table as a result of prior read operations. For an initial read of newly written data, the valid tag bits will be 0, since no prior errors were ever detected (because there were no prior reads). In all circumstances where the valid tag bits are determined to be 0, at step 704, the data and parity bits on the addressed wordline may be read in accordance with a read operation (Abstract, column 8, lines 46-66, FIG. 7A).

Hassan et al., US Pub No. 2019/0243566, teach a memory controller may be configured to store data to a first memory portion of a memory, and to store at least one of error detection data or error correction data to be stored to a second memory portion of the memory, wherein the at least one of error detection data or the error correction data are associated with the data, and wherein the memory controller comprises a memory size assigning circuit configured to flexibly assign a size of the second memory portion. (Abstract, para 71-82, FIG. 4).

Quach et al., US Pub No. 2018/0032394, teach a systems and methods are disclosed for implementing error correction control regions (ECC) in a memory device without the need to ECC protect the entire memory device. An exemplary method comprises defining one or more ECC regions in a memory device, the memory device coupled to a system on a chip (SoC). An ECC block is provided on the SoC, the ECC block in communication with the one or more ECC regions in the memory device. A determination is made with the ECC block whether to store data in a first of the one or more ECC regions. Responsive to the determination ECC bits are generating for, and interleaved with, the received data and interleaved ECC bits and data are caused to be written to the first ECC region. Otherwise, received data is sent to a non-ECC region of the memory device.  (Abstract, para 79-84, FIG. 5A).

Aoki, US Pub No. 2015/0175170, teaches an ECU for controlling a system providing a safety function with a high-order ASIL and for providing safety mechanisms with low-order ASILs includes: CPUs including first and second CPUs; a memory; and an anti-interference device. Each CPU executes first and second monitoring functions according to the low-order ASILs. The first monitoring function provides to monitor whether a control function of the system is properly executed, and the second monitoring function provides to monitor whether the first monitoring function is properly executed. The memory has a first area for the first CPU and a second area for the second CPU. The anti-interference device executes a prevention of an interference or a record of a history of the interference. The interference includes a first interference provided to the second area by the first CPU and a second interference provided to the first area by the second CPU. (Abstract, para 43-48, FIG. 1).

Mayer et al., US Pub No. 2014/0239987, teach the disturbances typically have sources which may be both internal and external to the SoC 100. For example, disturbances to operation of the SoC 100 include electrostatic discharges (ESDs), bulk current injections, radio frequency interference (RFI), clock disturbances, supply voltage disturbances, temperature disturbances, as well as failure of memory cells (also referred to as memory locations) of any of the plurality of memories 104, or internal memories 122 and 124 associated with the SoC processors, or memories associated with one or more of the plurality of peripherals 108. In one embodiment, the disturbance injection unit 210 is configured to have electrical access to a plurality of internal states of the SoC 100 and to modify one or more of the internal states.  (Abstract, para 12-15, figure 1).

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, a method of accessing a data storage memory configured to store data signals in a plurality of indexed memory locations comprising:replicating at least once the respective memory access request signals received at the access control circuit to provide for each respective memory access request signal received at least one respective replicated memory access request signal; accessing indexed internal memory locations in the plurality of indexed memory locations both as a function of a respective memory access request signal received and as a function of at least one respective replicated memory access request signal to thereby retrieve a first data signal retrieved as a function of the respective memory access request signal received and at least one second data signal retrieved as a function of at least one respective replicated memory access request signal; checking for identity the first data signal and the at least one second data signal; and operating the access control circuit to transmit to the processing circuit: i) a data signal out of the first data signal retrieved and the at least one second data signal as a result of a positive outcome of the identity check therebetween; or ii) an integrity error flag signal as a result of a negative outcome of the identity check..

Regarding claim 6, the prior art of records fail to disclose or suggest the combination of claim elements of claim 6 including, a method comprising replicating the respective memory access request signals to provide for each memory access request signal a replicated memory access request signal; accessing indexed internal memory locations both as a function of a respective received memory access request signal and as a function of a respective replicated memory access request signal to thereby retrieve a first data signal retrieved as a function of the respective memory access request signal received and a second data signal retrieved as a function of the respective replicated memory access request signal; checking for identity the first data signal retrieved and the second retrieved data signal; transmitting, to the processing circuit, the first data signal or the second data signal when the first data signal matches the second data signal; and transmitting, to the processing circuit, an integrity error flag signal when the first data signal does not match the second data signal.


Regarding claim 14, the prior art of records fail to disclose or suggest the combination of claim elements of claim 14 including, a system-on-chip, comprising: replicate the respective memory access request signals to provide for each memory access request signal a replicated memory access request signal; access indexed internal memory locations both as a function of a respective received memory access request signal and as a function of a respective replicated memory access request signal to thereby retrieve a first data signal retrieved as a function of the respective memory access request signal received and a second data signal retrieved as a function of the respective replicated memory access request signal; check for identity the first data signal retrieved and the second retrieved data signal; transmit, to the processing circuit, the first data signal or the second data signal when the first data signal matches the second data signal; and transmit, to the processing circuit, an integrity error flag signal when the first data signal does not match the second data signal.
The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186